                                                                         MICHAEL H. BERNSTEIN

                                                                         Chrysler East Building
                                                                         666 Third Avenue, 20th floor
                                                                         New York, NY 10017
                                                                         Main (212) 451-2900
                                                                         Fax (212) 451-2999
                                                                         mbernstein@rc.com
                                                                         Direct (212) 451-2940

                                                                         Also admitted in Connecticut,
                                                                         Pennsylvania and New Jersey

November 15, 2019
Via ECF
Hon. Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007
Re: Moskovics v. Metropolitan Life Insurance Company
    Civil Action No. 1:18-cv-09684-KPF
Dear Judge Failla:
        This office represents defendant Metropolitan Life Insurance Company (“MetLife”) in the
above-referenced matter. With the consent of counsel for the Plaintiff, we write to respectfully
request that the deadline for completion of discovery in this case be adjourned from December 16,
2019 to February 14, 2020, and that the initial pretrial conference be adjourned from January 13,
2020 to a date after February 14, 2020.
          MetLife had previously requested adjournment of the deadline for completion of discovery
because the undersigned counsel for MetLife had an angioplasty, with a stent being placed due to a
critically obstructed coronary artery, and had to take time off from work for recovery. Having
returned to the office, I now have a number of oral arguments on dispositive motions scheduled for
November and December, including several oral arguments in December in Utah. Therefore, my
work travel schedule would not allow completion of discovery in this case by the current deadline of
December 16. In addition, counsel for the Plaintiff has advised that his wife is expected to give
birth in the second half of January. For all the foregoing reasons, it is respectfully requested that the
deadline for completion of discovery in this case be adjourned to February 14, 2020 and that the
initial pretrial conference be adjourned to a date after February 14, 2020.
        This is MetLife’s third request for adjournment of the deadline for completion of discovery
and fourth request for adjournment of the initial pretrial conference. There are no other scheduled
dates that are affected by the requested adjournment.

                                                       Respectfully submitted,

                                                       /s/Michael H. Bernstein
                                                       Michael H. Bernstein
                                                       ROBINSON & COLE LLP
                                                       666 Third Avenue, 20th Floor
                                                       New York, NY 10017
                                                       Attorneys for Defendant
cc: Samuel Karpel (counsel for Plaintiff, via ECF)




Fact discovery in this matter was originally ordered to conclude on or
before July 29, 2019. (Dkt. #15). On July 25, 2019, the parties
requested that fact discovery be adjourned to August 22, 2019, to allow
two additional depositions to occur in August. (Dkt. #31). The Court
granted the parties' application, but advised them that "[n]o further
applications for extensions of the discovery deadline will
be considered or granted." (Dkt. #32). On August 21, 2019, Defendant
requested that the discovery deadline be further extended to October 21,
2019, in light of a health emergency in Defendant's counsel's family.
(Dkt. #33). The Court granted Defendant's request. (Dkt. #34). On
September 19, 2019, Defendant requested that the discovery deadline be
extended yet again, to December 16, 2019, in light of the fact that
Defendant's counsel had undergone surgery. (Dkt. #35). The Court
granted this extension as well. (Dkt. #36).

Now Defendant requests yet another extension of the discovery deadline,
to February 14, 2020, nearly seven months after the original discovery
deadline. Defendant's application is DENIED. As of July 25, 2019, the
parties indicated that the only outstanding discovery was a production of
documents from Plaintiff, to be completed by July 31, 2019, and two
depositions. (Dkt. #31). The Court understands that multiple health-
related events may have inhibited Defendant's counsel from completing the
two remaining depositions in August. Given counsel's representation that
he has returned to work, the Court believes that more than sufficient
time remains for the depositions to be completed before December 16,
2019. Defendant has not identified any other discovery which remains to
be completed.

Dated:        November 18, 2019                      SO ORDERED.
              New York, New York



                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE
                                                 2
